Citation Nr: 1527739	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-29 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for immune deficiency problems, to include as due to exposure to contaminated water at Camp Lejeune. 



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1972 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran failed to appear for a scheduled videoconference hearing before the Board at the RO in May 2014.  He has not requested that the hearing be rescheduled or provided good cause for his failure to appear.  Thus, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2014).

The Board notes that the September 2013 statement of the case addressed six additional claims.  However, in a December 2013 VA Form 9, the Veteran limited his appeal to the issue of service connection for immune deficiency problems, and he did not perfect an appeal as to the other issues.  Therefore, those claims are no longer in appellate status, and no further consideration is necessary.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that were considered by the RO in the September 2013 statement of the case.  Virtual VA also contains documents that are duplicative of the records already contained in the paper claims file.  The Veterans Benefits Management System (VBMS) does not contain any documents.


FINDINGS OF FACT

1.  The Veteran served on active duty at Camp Lejeune in North Carolina in 1973 and 1974, where two on-base water supply systems were contaminated.

2.  The Veteran has not been shown to currently have an immune deficiency disability that manifested in service or that is otherwise related to his military service, including exposure to contaminated drinking water at Camp Lejeune. 
CONCLUSION OF LAW

The Veteran does not have an immune deficiency disability that was incurred in active service, to include as due to exposure to contaminated water at Camp Lejeune.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notice letter in January 2011, which was prior to the initial decision on the claim in March 2012.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met. 

Moreover, the requirements with respect to the content of the notice were met in this case.  In the January 2011 letter, the RO notified the Veteran of the evidence necessary to substantiate a claim for service connection and informed him of the division of responsibilities in obtaining the evidence to support his claim.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including VA treatment records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding evidence that is relevant claim decided herein.  

The Veteran was afforded a VA examination in April 2011 in connection with his claim for service connection.  When VA undertakes to provide a VA examination and obtain a VA opinion, it must ensure that the examination and opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination and medical opinion are obtained in this case are adequate, as they are predicated on consideration of the Veteran's claims file, his lay assertions, and an examination of the Veteran.  The examiner considered the Veteran's medical history and also provided a rationale for the opinion provided. 

For these reasons, the Board finds that the VA's duties to notify and assist have been satisfied.  Thus, there is no error or issue that precludes the Board from addressing the merits of this appeal.





Law and Analysis

The Veteran has contended that he developed immune deficiency problems as a result of exposure to contaminated water at Camp Lejeune.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006). 

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may be established by evidence demonstrating that the disease was in fact incurred during service.  See Combee v. Brown, 34 Fed.3d 1039 (Fed. Cir. 1994).

The Board notes that the Director of Compensation and Pension Service issued Training Letter 10-03 in April 2010 (later revised in May 2013) in which it was acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  In this regard, in the early 1980s, it was discovered that two on-base water-supply systems at Camp Lejeune were contaminated with the volatile organic compounds (VOCs) trichloroethylene, a metal degreaser, and perchloroethylene, a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  These water systems served housing, administrative, and recreational facilities, as well as the base hospital.  In 2008, the Navy sent an informational outreach letter to those individuals who could be identified as having served there between 1957 and 1987.

The National Academy of Sciences ' National Research Council (NRC) published its Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to TCE, and Tetrachloroethylene or PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  NRC uses the category "limited/suggestive evidence of an association" when the evidence is "limited by the inability to rule out chance and bias, including confounding, with confidence" [see page 6, Box 1].  More specifically, the NRC "concluded that the epidemiological studies give some reason to be concerned that sufficiently high levels of the chemical may cause the disease, but the studies do not provide strong evidence that they actually do so" [see page 7].  While the NRC noted that animal testing showed adverse health effects of TCE and PCE, it also noted that the "highest levels of either TCE or PCE measured in the mixed-water samples at Camp Lejeune were much lower than the lowest dose that caused adverse effects in the most sensitive strains and species of laboratory animals.  The lower levels of exposure may be of some concern for effects on neurotoxicity and immunotoxicity, but further research is needed to evaluate the specific effects of TCE and PCE and whether they are relevant to humans" [see page 9].

In this case, there is no dispute that the Veteran served for a period of time at Camp Lejeune in North Carolina.  His service treatment records indicate that he was seen for medical treatment there in 1973 and 1974, and his DD Form 214 indicates that his separation from service occurred in December 1974 from Camp Lejeune.  As discussed, VA has acknowledged that persons residing or working at U.S. Marine Corps Base Camp Lejeune from August 1957 through December 1987 potentially were exposed to drinking water contaminated with VOCs.  

However, the evidence does not show that the Veteran has a current immune deficiency disability that manifested in service or that is otherwise related to his military service, to include as due to exposure to contaminated drinking water at Camp Lejeune.  Thus, in considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for immune deficiency problems.  

The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of any immune deficiency problems during service.  Indeed, the Veteran told the April 2011 VA examiner that his claimed disorder had its onset in 1999.  Thus, the medical and lay evidence does not indicate that immune deficiency problems manifested in service or for many years thereafter.  

Moreover, the evidence of record does not establish that the Veteran has a current immune deficiency disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F. 3d 1328 (1997).

The evidence of record does not include any medical records documenting immune deficiency problems.  Significantly, the April 2011 VA examiner concluded that immune deficiency "does not exist at all."  During the examination, the Veteran had reported that "something was wrong with his blood" and that he was told by doctors that he had rheumatoid arthritis.  He stated that he had symptoms of dizziness, passing out, sickness, slow movements, and generalized arthralgias.  However, the examiner stated that there is no competent historical, physical, or laboratory evidence indicating that the Veteran currently has an immune deficiency disorder.  The Board notes that the VA examination findings include comprehensive diagnostic testing upon which the examiner's assessment was based.  

Moreover, the April 2011 VA examiner opined that, even if the Veteran were diagnosed with an immune deficiency disorder, his claimed symptoms are not medically associated with contaminants known to have occurred in the water of Camp Lejeune.  The examiner considered the Veteran's medical records and interviewed and examined the Veteran in rendering his opinion.  In addition, the examiner referenced extensive medical literature specifically addressing contaminated water at Camp Lejeune.  

The Board does acknowledge that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, because the existence of immune deficiency disability is a complex medical question that requires expertise and diagnostic testing, the Veteran is not competent to diagnose himself with an immune deficiency disability.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on this matter.  

Moreover, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the April 2011 VA examiner is of greater probative weight than the Veteran's more general lay assertions in this regard.  As noted above, the VA examiner considered the Veteran's reported symptomatology, reviewed the claims file, considered diagnostic testing and physical examination results, and referred to medical literature.  He also relied on his medical expertise, knowledge, and training in evaluating the Veteran.  


Based on the foregoing, the preponderance of the evidence is against the claim, and service connection for immune deficiency problems is not warranted.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for immune deficiency problems is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


